On Applications for Rehearing

COOK, Justice.
The applications for rehearing are overruled. The judgment in the Liability Phase is affirmed. The judgment in the Remedy Phase is vacated and the cause is remanded with directions to the trial court to retain jurisdiction. The parties may petition the trial court to reopen the case if within a reasonable time the coordinate branches of government have not formulated an educational system that' complies with the judgment in the Liability Phase.
APPLICATIONS FOR REHEARING OVERRULED; JUDGMENT OF JANUARY 10,1997, MODIFIED.
MADDOX, ALMON, SHORES, HOUSTON, KENNEDY, and SEE, JJ„ concur.
HOOPER, C.J., concurs specially.
SEE, J., files statement addressing motion to recuse.
BUTTS, J., recuses himself.